 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10
     BANK OF AMERICA, N.A.,                                  Case No.: 2:19-cv-00199-APG-NJK
11
                Plaintiff(s),                                              ORDER
12
     v.
13
     SATICOY BAY LLC SERIES 9387 STOCK
14   STREET,
15              Defendant(s).
16          Pending before the Court is an order for Defendant and its counsel to show cause why
17 sanctions should not be imposed for their failure to comply with the deadline to respond to the
18 complaint. Docket No. 12. Defendant and its counsel filed a response. Docket No. 15. The Court
19 set the matter for a hearing to be held on April 4, 2019. See Docket No. 16. In the interim, the
20 parties stipulated to dismiss this case and that stipulation has been granted. See Docket No. 18.1
21          The gist of the reasons provided by counsel is that the failure to comply with the above
22 deadline or properly seek an extension was inadvertently caused by his inability to keep up with
23 his workload and personal obligations. See id. at 2, 3-4. Taking on more work than an attorney
24 can handle is assuredly not justification for failing to comply with clear deadlines. See Olesczuk
25 v. Citizens One Home Loans, 2016 U.S. Dist. Lexis 153342, at *6 n.3 (D. Nev. Nov. 4, 2016)
26
27          1
             Notwithstanding the dismissal of this case, the Court retains jurisdiction to address earlier
   misconduct. See, e.g., Gfeller v. Doyne Med. Clinic, Inc., 2015 WL 5210392, at *9 n.13 (D. Nev.
28 Sept. 3, 2015).

                                                      1
 1 (citing Greene v. Alhambra Hosp. Med. Ctr., 2015 U.S. Dist. Lexis 72697, at *3 (D. Nev. June 3,
 2 2015)); see also U.S. Bank N.A. v. SFR Invs. Pool 1, LLC, 2018 U.S. Dist. Lexis 17378, at *1 (D.
 3 Nev. Feb. 2, 2018). Attorneys Michael Bohn and Adam Trippiedi are hereby ADMONISHED
 4 for failing to comply with the deadline to respond to the complaint and failing to seek an extension
 5 of that deadline after the initial stipulation was denied. The Court expects Mr. Bohn and Mr.
 6 Trippiedi to take proper precautions to ensure that all deadlines are met in the future.2
 7         In all other respects, the order to show cause is DISCHARGED. The show cause hearing
 8 is VACATED.
 9         IT IS SO ORDERED.
10         Dated: March 28, 2019
11                                                               ______________________________
                                                                 Nancy J. Koppe
12                                                               United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
           2
             The Court also notes what appear to be inconsistencies in Mr. Trippiedi’s representations
23 to the Court or—at the very least—misleading statements. Compare Docket No. 15 at 2 (“On
24 March 1, 2019, Magistrate Judge Koppe denied the stipulation and order for various reasons. Mr.
   Trippiedi intended to re-circulate the stipulation and order with the correct information.
25 However, on March 8, 2019, when Magistrate Judge Koppe filed the minute order, Mr. Trippiedi
   realized he had not re-circulated the stipulation and order” (emphasis added)) with id. at 7
26 (declaration from Mr. Trippiedi that “I did not timely review Magistrate Judge Koppe’s minute
27 order filed March 1, 2019 (ECF 11). By the time I realized my mistake, it was March 8, 2019,
   and I saw Magistrate Judge Koppe’s order to show cause filed March 8, 2019” (emphasis added)).
28 The Court reminds Mr. Trippiedi that attorneys are officers of the Court from whom candor is
   required. See Fed. R. Civ. P. 11(b); see also Fed. R. Civ. P. 11(c) (providing for sanctions).
                                                    2
